Title: Appendix V: To the State Societies of the Cincinnati, 15 May
From: Washington, George
To: State Societies of the Cincinnati


    
     Gentlemen,
     Philadelphia, May 15th 1784
    
    We the Delegates of the Cincinnati, after the most mature and deliberate Discussion of the Principles and Objects of our Society, have thought proper to recommend that the enclosed Institution of the Society of the Cincinnati, as altered and amended at their first Meeting, should be adopted by your State Society.
    In order that our Conduct on this Occasion may stand approved in the Eyes of the World; that we may not incur the Imputations of Obstinacy on the one hand, or Levity on the other; and that you may be induced more chearfully to comply with our Recommendation, we beg leave to communicate the Reasons on which we have acted.
    Previous to our laying them before you, we hold it a Duty to ourselves, and to our Fellow-Citizens, to declare—and we call Heaven to witness the Veracity of our Declaration—That, in our whole Agency on this Subject, we have been actuated by the purest Principles. Notwithstanding we are thus conscious for ourselves of the Rectitude of our Intentions in instituting, or becoming Members of this Fraternity; and notwithstanding we are confident the highest Evidence can be produced from your past, and will be given by your future Behaviour,
     
     that you could not have been influenced by any other Motives than those of Friendship, Patriotism, and Benevolence. Yet, as our Designs, in some Respects, have been misapprehended; as the Instrument of our Association was, of necessity, drawn up in an hasty manner, at an Epocha as extraordinary as it will be memorable in the Annals of Mankind, when the Mind, agitated by a variety of Emotions, was not at liberty to attend, minutely, to every Circumstance which respected our social Connexion; or to digest our Ideas into so correct a Form as could have been wished; as the original Institution appeared, in the Opinion of many respectable Characters, to have comprehended Objects which are deemed incompatible with the Genius and Spirit of the Confederation; and as, in this Case, it would eventually frustrate our purposes, and be productive of Consequences which we had not forseen: Therefore, to remove every Cause of Inquietude, to annihilate every Source of Jealousy, to designate explicitly the Ground on which we wish to stand, and to give one more proof that the late officers of the American Army have a claim to be reckoned among the most faithful Citizens—we have agreed that the following material Alterations and Amendments should take place: That the hereditary Succession should be abolished; that all Interference with political Subjects should be done away; and that the Funds should be placed under the immediate Cognizance of the several Legislatures; who should also be requested to grant Charters for more effectually carrying our humane Designs into Execution.
    In giving our Reasons for the Alteration in the first article, we must ask your Indulgence, while we recal your Attention to the original occasion which induced us to form ourselves into a Society of Friends. Having lived in the strictest Habits of Amity, through the various Stages of a War, unparralleled in many of its circumstances; having seen the Objects for which we contended, happily attained; in the moment of Triumph and Seperation, when we were about to act the last pleasing, melancholly Scene in our military Drama—pleasing, because we were to leave our Country—possessed of Independence and Peace—melancholly, because we were to part—perhaps never to meet again; while every Breast was penetrated with Feelings, which can be more easily conceived than described; while every little act of Tenderness recurred fresh to the Recollection; it was impossible not to wish our Friendships should be continued; It was extremely natural to desire they might be perpetuated by our Posterity, to the remotest Ages. With these Impressions, and with such Sentiments, we candidly confess we signed the Institution; we know our motives were irreproachable—But, finding it apprehended by many of our Countrymen, that this would be drawing an unjustifiable Line of Discrimination between
     
     our Descendants, and the rest of the Community—and averse to the creation of unnecessary and unpleasing Distinctions, we could not hesitate to relinquish every thing, but our personal Friendships, of which we cannot be divested, and those Acts of Beneficence, which it is our Intention should flow from them.
    With Views equally pure and disinterested, we proposed to use our collective Influence in support of that Government, and Confirmation of that Union, the Establishment of which had engaged so considerable a part of our lives: But learning from a Variety of Information that this is deemed an officious and improper Interference, and that if we are not charged with having sinister Designs, yet we are accused of arrogating too much, and assuming the Guardianship of the Liberties of our Country; thus circumstanced, we could not think of opposing ourselves to the concurring opinions of our Fellow-Citizens; however founded; or of giving anxiety to those whose Happiness it is our Interest and Duty to promote.
    We come next to speak of the charitable part of our Institution, which we esteem the Basis of it. By placing your Fund in the Hands of the Legislature of your State, and letting them see the Application is to the best purposes, you will demonstrate the Integrity of your Actions, as well as the Rectitude of your Principles: And having convinced them your Intentions are only of a friendly and benevolent Nature, we are induced to believe they will patronize a Design which they cannot but approve; that they will foster the good Dispositions, and encourage the beneficent Acts of those who are disposed to make use of the most effectual, and most unexceptionable Mode of relieving the Distressed. For this Purpose, it is to be hoped that Charters may be obtained, in consequence of the Applications which are directed to be made. It is also judged most proper, that the Admission of Members should be submitted to the Regulation of such charters because, by thus acting in conformity to the Sentiments of Government, we not only give another Instance of our Reliance upon it, but of our Disposition to remove every Source of Uneasiness respecting our Society.
    We trust it has not escaped your Attention, Gentlemen, that the only Objects of which we are desirous to preserve the Remembrance, are of such a Nature as cannot be displeasing to our Countrymen, or unprofitable to Posterity. We have retained, accordingly, those Devices which recognize the manner of returning to our Citizenship—not as ostentatious Marks of Discrimination, but as Pledges of our Friendship, and Emblems whose appearance will never permit us to deviate from the Paths of Virtue; And we presume, in this place, it may not be inexpedient to inform you, That these are considered as
     
     the most endearing Tokens of Friendship, and held in the highest Estimation by such of our Allies as have become intitled to them, by having contributed their personal Services to the Establishment of our Independence—that those Gentlemen, who are among the first in rank and reputation, have been permitted by their Sovereign to hold this grateful Memorial of our reciprocal Affections—and that this fraternal Intercourse is viewed by that illustrious Monarch, and other distinguished Characters, as no small additional Cement to that Harmony and Reciprocation of good Offices, which so happily prevail between the two Nations.
    Having now relinquished whatever has been found objectionable in our original Institution; having, by the Deference thus paid to the prevailing Sentiments of the Community, neither, as we conceive, lessened the Dignity nor diminished the Consistency of Character which it is our Ambition to support in the Eyes of the present, as well as of future Generations; having thus removed every possible Objection to our remaining connected as a Society, and cherishing our mutual Friendships to the close of life; and having, as we flatter ourselves, retained in its utmost latitude, and placed upon a more certain and permanent Foundation, that primary Article of our Association, which respects the Unfortunate; on these two great original pillars, Friendship and Charity, we rest our Institution; And we appeal to your Liberality, Patriotism, and Magnanimity; to your Conduct on every other Occasion, as well as to the Purity of your Intentions on the present, for the Ratification of our Proceedings. At the same time we are happy in expressing a full Confidence in the Candour, Justice, and Integrity of the Public, That the Institution, as now altered and amended, will be perfectly satisfactory, and that Acts of Legislative Authority will soon be passed to give Efficacy to your Benevolence.
    Before we conclude this Address, permit us to add, That the Cultivation of that Amity we profess, and the Extension of this Charity, we flatter ourselves, will be objects of sufficient Importance to prevent a Relaxation in the prosecution of them—To diffuse Comfort and Support to any of our unfortunate Companions who have seen better Days, and merited a milder Fate—to wipe the Tear from the Eye of the Widow, who must have been consigned, with her helpless Infants, to Indigence and Wretchedness, but for this charitable Institution—to succour the Fatherless—to rescue the Female Orphan from Destruction—to enable the Son to emulate the Virtues of the Father—will be no unpleasing Task—it will communicate Happiness to others while it increases our own; it will chear our solitary Reflections, and sooth our latest moments. Let us, then, prosecute with Ardour what we have instituted in Sincerity; let Heaven, and our own Consciences
     
     approve our Conduct; let our actions be the best Comment on our Words; and let us leave a Lesson to Posterity, That the Glory of Soldiers cannot be completed, without acting well the Part of Citizens.
    
     Signed by Order
     Go: Washington President
    
   